Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “cutting wheel encoders” of claims 1, 4 and 11 must be shown or the feature(s) canceled from the claim(s).  
Also the saw being a “radial saw” of claim 5, and the saw being a “Circular chop saw” of claim 6, and the saw being a “bar saw” of claim 7, must be shown or the feature(s) canceled from the claim(s).  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
the “conveyance system” and “cutting device” in claim 1.
The “printing devices” of Claim 9.
With regard to the term “conveyance system” in claim 1
first, the term “system” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “conveyance”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “conveyance” preceding the generic placeholder describes the function, not the structure, of the stop portion.
With regard to the term “cutting device”, in claim 1:
first, the term “device” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “cutting”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “cutting” preceding the generic placeholder describes the function, not the structure, of the stop portion.
With regard to the term “printing devices”, in claim 9:
first, the term “devices” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “printing”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “printing” preceding the generic placeholder describes the function, not the structure, of the stop portion.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation of Claim 8 reading: “the real-time database includes a closed-loop software inventory of the pole products” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  In par 0033 of the specification it is disclosed that “A potential embodiment of the method includes software which creates a closed loop inventory of the pole/piling products from inception in the woods to the point of sale to the client”.  Neither here, nor anywhere else in the specification, is it disclosed that this system is part of the database of the apparatus.  Thus it is not clear if this limitation was described in the 
Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation of Claim 8 reading: “wherein closed-loop inventory software collects and transmits pole product metrics from origin to the point of sale” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  In par 0033 of the specification it is disclosed that “A potential embodiment of the method includes software which creates a closed loop inventory of the pole/piling products from inception in the woods to the point of sale to the client”.  Neither here, nor anywhere else in the specification is it disclosed that this system includes metrics from the origin to the point of sale of the devices.  It is not disclosed how any sales data is gathered. Nor is it disclosed what the origin is, or how that information is gathered. Thus it is not clear if this limitation was described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation of Claim 1, reading: “guiding a peeled pole or piling product through the classing and inspecting process comprising:” is indefinite.  The phrase “the classing and inspecting process” lacks antecedent basis and is indefinite because it is not clear if this refers to some previously defined process, due to the preposition “the” before the phrase.  Also, it is not clear how a peeled pole or piling product can go through an inspecting process.  Of course, the work piece can be inspected, classed, and otherwise processed.  However, a process does not have any structure and thus it is not clear what the product is passing through exactly.  
Also, in the remainder of Claim 1, (after the preamble) the claim refers to either the “pole product” or the “pole”, but does not reference the piling product at all.  Does this preclude the product being a piling product as delineated in the preamble? The rest of the Claim should use consistent language, or the preamble should only refer to the pole product, if the piling product will not be used throughout the rest of the claim.
The limitation of Claim 11 reading “counting wheel encoders for measuring pole length and position of the pole for cutting” is indefinite.  It is not clear what the metes and bounds of the counting wheel encoders entail.  The phrase itself makes it appear that the wheel encoders perform a counting function.  However, a further reading of the claim, and of the specification, makes it apparent that the wheel encoders do not perform counting but simply perform a measuring function to assist in controlling a cutter.  At most, the wheel encoders appear to be only counting a distance of the length of the logs/poles.  The claim language should be amended to clarify this, if this understanding is correct.   
The limitation of Claim 11, reading: “An automated method for classing and inspecting poles and piling products comprising: a. the pole product entering a conveyance system;” is indefinite.  The 
The limitations of Claims 3, 8, 9, and 12-18, reading: “pole product” is indefinite.  As noted above, the preamble of claims 1 and 11 include an option of either a pole product or piling product to processed.  However, Claims 3, 8, 9, and 12-18 only refer to a pole product, and refer to the pole product with the preposition “the”.  This makes it appear that the only option of the product to be processed is a pole product, and that there is no option for a piling product to be processed.  However, this goes against an ordinary understanding of the preamble, which appears to leave open the option for a pole product or a piling product to be processed. 
The limitation of Claim 8 reading “the real-time database includes a closed-loop software inventory of the pole products”, is indefinite.  It is not clear what the metes and bounds of a database with a closed loop software inventory of the pole products entails. What makes the software a closed loop software? Does the database itself include a software therein, or is the database a part of a software program?  Does the database only track inventory? 
The limitation of Claim 12, reading: “is sized by an inspector” is indefinite. It is not clear if the inspector can be a person, or if it can be a machine.  A human inspector appears to be disclosed in paragraphs 0023-0025.  However, it does not appear to be disclosed how the human inspector, or how a machine inspection assembly sizes the product. 
Claim 12 recites the limitation "the length and circumference of the pole product" in line.  There is insufficient antecedent basis for this limitation in the claim.  This makes the limitation indefinite 
The limitation of Claim 14 reading “14. The method of claim 11 wherein the pole product is automatically sized.” is indefinite.  It is not clear what the metes and bounds of the automatic sizing include.  What machine is used to automatically size the product? Can an inspector size it, and would that be considered “Automatic”?  How is automatic sizing different from sizing via a sizing machine?  Or, if the sizing is performed by a machine, does that make it automatic? 
The limitation of Claim 15 reading “The method of claim 11 wherein closed-loop inventory software collects and transmits pole product metrics from origin to the point of sale” is indefinite.  What are the meets and bounds of the “origin”? is this when the product enters the machine? Or when it is first measured? Or some other time?  Also, the phrase “the point of sale” lacks antecedent basis, and is indefinite because the meets and bounds of this are not met.  When is the product sold? And how does the process of claim 15 track when the product is sold?  
The limitation of claim 16 reading “The method of claim 11 wherein pole products are culled after measurement due to flaws.” is indefinite.  Is the product further culled if no flaws are found?  Also, the definitions in the art found for Culling make this limitation less clear.  For instance, Merriam Webster’s defined culling as either: 1. selected or chosen from a group, 2. (of a population) : reduced in size by removal (as by hunting or slaughter) of especially weak or sick individuals, or 3. : removed (as by hunting or slaughter) for culling.  There is not special definition provided.  Thus, as best understood, this means that a product is rejected and or removed from the process.  
The limitation of claim 18 reading “The method of claim 11 wherein the height of the pole product is modified after measurement.” is indefinite.  It is not clear what structure is used to modify the height of the pole product after the product is measured, nor what the metes and bounds of such a 
Claim 18 recites the limitation "the height of the pole product" in line.  There is insufficient antecedent basis for this limitation in the claim.  This makes the limitation indefinite because it is not clear of it has already been introduced that the pole product has a height, or if applicant is meaning to delimit that these features are inherent in a pole product. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 20030029519, Starr, in view of USPN 6598477, Floyd, and USPN 3554249, Arnelo, USPGPUB 20090255607, Barker.
Regarding Claim 1, Starr discloses a device for guiding a peeled pole or piling product (par 0036, since logs, which as best understood are pole products, are debarked, and thus peeled) through the [a] classing and inspecting process [system] (system described herein) comprising: 
a. a conveyance system (infeed conveyor 18. par. 0036) for moving the pole product through the process [system] (par 0036); 
b. a pole profiler (line scanners 32 and 34, which scan the profiles of the logs, par 0037) measuring and providing pole profile data (par 0037), 

e. a control console for logic and data collection of measurements (par 0015). 
Regarding Claim 2, Starr also discloses the conveyance system thereof further comprised of an input conveyor and an output conveyor (infeed conveyor 18. par. 0036 and outfeed conveyor 28, par 0037).
Regarding Claim 3, Starr also discloses the conveyance system thereof further comprised of an array of lasers (par 0018) used to measure the pole product length (par 0018).
Regarding Claim 6, the Starr cutting device is a circular chop saw (see Fig. 5).
Starr lacks the method and device thereof comprising the profiler measuring pole circumference (Claim 1), and counting wheel encoders for measuring pole length and position of the pole for cutting; (Claim 1), and a real-time database to track and transmit metrics of the pole product (Claim 1), and the lasers thereof measuring the product circumference (Claim 3), and wherein three wheel encoders are utilized throughout the conveyance system (Claim 4).
With regard to the profiler and lasers of Starr not measuring pole circumference (Claims 1 and 3) it is first noted that, per par. 0018 of Starr, the scanning lasers and profiler of Starr are said to determine the volume and shape of the log.  This statement does not make explicit that the shape includes a circumference of the log, thus it is presumed that Starr lacks this function.  Floyd discloses a method of evaluating logs to predict warp propensity of lumber sawn from logs, like the lumber processes apparatus of Starr, and discloses that such assembly includes the method and device thereof comprising a profiler measuring pole circumference (col. 7, lines 1-15) in order to properly position a log to be processed (col. 7, lines 1-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Starr by having the Starr profiler and scanning lasers measure a pole 
With regard to the lack of a database in Starr (Claim1), Barker discloses a systems and methods for tracking lumber in a sawmill like the lumber processing apparatus of Starr, and discloses that such assembly includes the method and device thereof comprising f. a real-time database to track and transmit metrics of the pole product.; in order to determine whether or not the entire sawmill is realizing the optimal value from each processed log (par 0014).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Starr including a real-time database to track and transmit metrics of the pole product, in the system of Starr, in order to determine whether or not the entire sawmill is realizing the optimal value from each processed log, as taught by Barker.
With regard to the lacking of counting wheel encoders for measuring pole length and position of the pole for cutting (Claim 1), Arnelo discloses a method for grading, classifying and cutting debranched tree trunks, like the lumber cutter and scanner of Starr, and discloses that such assembly includes the method and device thereof comprises a counting wheel encoder for measuring pole length and position of the pole for cutting, (measuring roller 32 in conjunction with pulse generator 41, which meets the limitation of being a counting wheel encoder to perform a function of measuring a product length, col. 4, lines 1-10, as the limitation is best understood).
As noted above, Starr discloses a prior art lumber cutter having all the recited structure, but which differs from the claimed device in that said lumber cutter lacks the sensing of a product length being performed by a counting wheel encoder.  Arnelo, as discussed above, discloses a prior art lumber cutter, wherein the lumber cutter assembly thereof includes a counting wheel encoder for measuring pole length and position of the pole for cutting. 
 would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the laser scanner for measuring product length shown in Starr for the counting wheel encoder shown in Arnelo would have yielded predictable results, namely, the ability to measure the length and position of a lumber product for processing.
With regard to the inclusion of three counting wheel encoders for measuring the product length, (Claim 4), it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), and MPEP 2144.04 VI B. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Starr by including three counting wheel encoders to perform the function of measuring the length of the product to be cut since such a duplication of parts would not produce any new and unexpected result, and could only result in an a greater ability to measure the length, for instance, if the lumber has different lengths at different portions thereof.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Starr, Floyd, Arnelo, Barker, and further in view of USPN 7171738, Spencer.
Regarding Claim 5, Modified Starr discloses all the limitations of Claim 1 as discussed above. 
Modified Starr lacks the apparatus having the cutting device being a radial saw.
Spencer discloses a system for processing workpieces in an automated manner (col. 1, lines 40-60), like the automatic processing apparatus of Starr and discloses such an assembly includes the saw thereof being a radial saw (see col 8, line 57 to col. 9, line 6).
As noted above, Starr discloses a prior art lumber cutter having all the recited structure, but which differs from the claimed device in that said lumber cutter is not a radial saw. Granberg, as discussed above, discloses a prior art lumber cutter, wherein the lumber cutter assembly thereof includes the cutter being a radial saw. 
The substitution of one known element circular saw for another, a radial saw, would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the circular saw shown in Starr for the radial saw shown in Spencer would have yielded predictable results, namely, the ability to cut a lumber work piece with a saw. The predictability of this substitution is evidenced by Spencer’s explicit teaching that various types of saws can be used (see col 8, line 57 to col. 9, line 6).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Starr, Floyd, Arnelo, Barker, and further in view of USPGPUB 20120037276, Granberg.
Regarding Claim 7, Modified Starr discloses all the limitations of Claim 1 as discussed above. 
Modified Starr lacks the apparatus having the cutting device being a bar saw.
Granberg discloses a portable sawmill for cutting lumber, abstract, like the lumber cutter of Starr and discloses such an assembly includes the saw thereof being a saw bar (par 014).
As noted above, Starr discloses a prior art lumber cutter having all the recited structure, but which differs from the claimed device in that said lumber cutter is not a saw bar.
Granberg, as discussed above, discloses a prior art lumber cutter, wherein the lumber cutter assembly thereof includes the cutter being a bar saw. 
The substitution of one known element circular saw for another bar saw would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the circular saw shown in Starr for the bar saw shown in Granberg would have yielded predictable results, namely, a the ability to cut a lumber work piece with a saw.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Starr, Floyd, Arnelo, Barker, and further in view of TechTarget Contributor articles entitled “What is closed loop manufacturing resource planning (MRP)” (Nov, 2009).
Regarding Claim 8, Modified Starr discloses all the limitations of Claim 1 as discussed above. 
Modified Starr lacks the apparatus having the real-time database include a closed-loop software inventory of the pole products.
The TechTarget Contributor article titled “What is closed loop manufacturing resource planning (MRP)” discloses that in a manufacturing environment, such as the manufacturing system of Starr, such systems can include “A closed-loop MRP system is a software application that helps a manufacturer keep track of inventory” in order to “use that knowledge, along with other production variables, to adjust future manufacturing plans” (par 2 of TechTarget Contributor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Starr by including the real-time database including a closed-loop software inventory of the pole products  in order to use that knowledge, along with other production variables, to adjust future manufacturing plans, as taught by TechTarget Contributor (https://www.techtarget.com/searcherp/definition/closed-loop-manufacturing-resource-planning-MRP), which article is also attached to this Action.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Starr, Floyd, Arnelo, Barker, and further in view of USPGPUB 20120060662, Hinshaw.
Regarding Claim 9, Modified Starr discloses all the limitations of Claim 1 as discussed above. 
Modified Starr lacks the apparatus having printing devices used to mark and tag the pole product.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Starr by including printing devices used to mark and tag the pole product of Starr in order to assist in assembling, or otherwise handling the product after manufacture, as taught by Hinshaw.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Starr, Floyd, Arnelo, Barker, and further in view of USPGPUB 20130074667, Weber.
Regarding Claim 10, Modified Starr discloses all the limitations of Claim 1 as discussed above. 
Modified Starr lacks the apparatus having cameras [which] monitor the quality and maintenance of the process.
Weber discloses a device for slicing food products in an automated manner, like the automated sawing machine of Starr, and discloses that such automated sawing apparatus includes cameras [which] monitor the quality and maintenance of the process (par 0040, and 0050), in order to determine whether predefined processing conditions have been met during the processing, par 0050.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Starr by including the apparatus having cameras [which] monitor the quality and maintenance of the process in order to determine whether predefined processing conditions have been met during the processing e, as taught by Weber.

Claims 11, 13-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB Starr, in view of, Arnelo, and Hinshaw.
Regarding Claim 11, Starr discloses an automated method for classing and inspecting poles and piling products (Abstract) comprising:
a. the pole product entering a conveyance system (via infeed conveyor 18 of par. 0036; 
c. collecting and transmitting the pole product measurement data to a control (par 0015) house (portion of Starr which enclose the computer thereof); 
d. sizing the pole product (via line scanners 32 and 34, which scan the profiles of the logs, par 0037); 
e. cutting the pole product via a saw (saws 56, par 0051); 
Regarding Claim 13, in Starr the pole product is sized by an inspector (the inspector being the inspector apparatus of Starr scanners 32 and 34, of par 0037).
Regarding Claim 14, in Starr, the pole product is automatically sized (title, and par 0055).
Regarding Claim 18, in Starr the height of the pole product is modified after measurement (after the shape of the product is measured by the scanners in par 0037, the saws cut the product down in several dimensions including the height thereof, per par 0051).
Regarding Claim 19, in Starr, the conveyance system further comprises an input conveyor and output conveyor (since it comprises infeed and outfeed conveyors, par 0036-0037).  
Starr lacks measuring the pole product via counting wheel encoders (Claim 11), and lacks marking the pole product (Claim 11), and wherein the pole product is marked via printing devices (Claim 17).
With regard to the lacking of counting wheel encoders for measuring the pole product (Claim 11) Arnelo discloses a method for grading, classifying and cutting debranched tree trunks, like the lumber cutter and scanner of Starr, and discloses that such assembly includes the method and device 
As noted above, Starr discloses a prior art lumber cutter having all the recited structure, but which differs from the claimed device in that said lumber cutter lacks the measurement of the pole product being performed by a counting wheel encoder.  Arnelo, as discussed above, discloses a prior art lumber cutter, wherein the lumber cutter assembly thereof includes a counting wheel encoder for measuring pole length and position of the pole for cutting. 
The substitution of one known element circular saw for another bar saw would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the laser scanner for measuring the pole product shown in Starr for the counting wheel encoder shown in Arnelo would have yielded predictable results, namely, the ability to measure the length and position of a lumber product for processing.
With regard to the pole product being marked (Claim 11) via printing devices (Claim 17), Hinshaw discloses an automated Stick Frame system, like the automated lumber cutting system of Starr, and this system includes printing devices (par. 0041, “bar code printer, fiducial stamper or RFID tag applicator”) used to mark and tag the pole product (par 0041), in order to assist in assembling, or otherwise handling the product after manufacture (par 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Starr by including printing devices used to mark and tag the pole product of Starr in order to assist in assembling, or otherwise handling the product after manufacture, as taught by Hinshaw.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Starr, in view of Arnelo and Floyd.
Claim 12, Modified Starr discloses all the limitations of Claim 1 as discussed above. 
Modified Starr also discloses an array of lasers (par 0018) used to measures the pole product length (par 0018).
Starr lacks the lasers of Starr are not disclosed as measuring the workpiece circumference.
With regard to this limitation, as a preliminary matter, it is first noted that, per par. 0018 of Starr, the scanning lasers and profiler of Starr are said to determine the volume and shape of the log.  This statement does not make explicit that the shape includes a circumference of the log, thus it is presumed that Starr lacks this function.  Floyd discloses a method of evaluating logs to predict warp propensity of lumber sawn from logs, like the lumber processes apparatus of Starr, and discloses that such assembly includes the method and device thereof comprising a profiler measuring pole circumference (col. 7, lines 1-15) in order to properly position a log to be processed (col. 7, lines 1-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Starr by having the Starr profiler and scanning lasers measure a pole circumference as part of the measurement of the shape and volume of the Starr workpieces in order to properly position a log to be processed, as taught by Floyd.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Starr, in view of Arnelo, and Floyd and further in view of Cremonesi, MRP closed-loop MRP, MRPII and ERP, Jul, 2015, found at https://www.linkedin.com/pulse/mrp-closed-loop-mrpii-erp-julian-cremonesi.
Regarding Claim 15, Modified Starr discloses all the limitations of Claim 1 as discussed above. 
Modified Starr lacks wherein closed-loop inventory software collects and transmits pole product metrics from origin to the point of sale.
With regard to this limitation, Cremonesi discloses that in MRP closed loop planning and management, software applications collect and use date of products from an origin thereof 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Starr by having the Starr process incorporate closed-loop inventory software collects and transmits pole product metrics from origin to the point of sale in order to integrate various areas of the process of manufacturing a product, e.g. sales, manufacturing, and R&D, to work toward the same business objective, as taught by Cremonesi.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Starr, in view of Arnelo and Floyd and further in view of 5934347, Phelps. 
Regarding Claim 16, Modified Starr discloses all the limitations of Claim 1 as discussed above. 
Modified Starr lacks the process thereof including a step of products being culled after measurement due to flaws.
Phelps discloses a system and process for material management in which lumber is cut (abstract), and discloses that such a process includes the method step of culling (e.g. rejecting and ejecting from the system, as best understood, per col. 9, lines 2-20) in order to only allow boards which do not have a predetermined defect to continue in the manufacturing process, col. 9, lines 3-20.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Starr by having the Starr process include a step of products being culled after measurement due to flaws in order to only allow boards which do not have a predetermined defect to continue in the manufacturing process, as taught by Phelps.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPNs/USPGPUBs 4879659 discloses a lumber processor with numerous wheels which detect board movement, and potentially board dimensions, while 4879752, 4590779and 3990568 disclose state of the art lumber processors, and each contain elements of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724

	
	
/EVAN H MACFARLANE/Examiner, Art Unit 3724